Citation Nr: 0328196	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  96-41 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for monomelic amyotrophy of 
the left hand and arm, claimed as secondary to Agent Orange 
exposure.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1970.  
The veteran also had several periods of active duty for 
training, to include periods from July 25, 1986 to August 16, 
1986 and from August 5, 1995 to August 18, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for monomelic amyotrophy of the 
left hand and arm and bilateral hearing loss.  The claim has 
since come under the jurisdiction of the Jackson, Mississippi 
RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Monomelic amyotrophy of the left hand and arm is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam and the evidence of record does not 
reasonably show that the veteran's current left hand and arm 
disorder had its origins in, or is otherwise related to 
service.

3.  The veteran has hearing loss of 40 decibels or greater in 
one frequency in the left ear and three frequencies in the 
right ear, and speech recognition scores are less than 94 
percent bilaterally.

4.  The evidence reasonably shows that the veteran's current 
bilateral hearing loss may be attributed to service.


CONCLUSIONS OF LAW

1.  Monomelic amyotrophy of the left hand and arm was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred as secondary to Agent Orange exposure.  
38 U.S.C.A. §§ 101(22), (23) and (24), 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309 (2002).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 101(22), (23) and (24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
to assess the nature and etiology of his bilateral hearing 
loss.  The Board acknowledges that the veteran has, to date, 
not been afforded a VA examination with regard to his left 
hand and arm disorder.  However, the Board finds that, for 
reasons set forth in further detail below, VA's expanded duty 
to assist under VCAA does not warrant additional development 
for a nexus opinion for the veteran's claimed left hand and 
arm disorder. There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to date 
with regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a September 
2002 letter.  See 38 U.S.C.A. § 5103A (West 2002).  This 
letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Service Connection for Monomelic Amyotrophy

Factual Background

Service medical records from the veteran's period of active 
duty are negative for complaints relating to his left hand 
and arm.  Service personnel records from the veteran's period 
of active duty indicate that he served in Vietnam.  
Examination reports from annual physicals conducted in 
October 1975 and March 1977 noted a 1-inch scar on the 
veteran's left hand.  Service medical records from these 
periods of active duty for training (ADT) are otherwise 
silent with regard to complaints or treatment relating to the 
veteran's left hand and arm.

A September 1979 private treatment note indicated that a nail 
pierced the palm or tip of the veteran's left middle finger.  
He reported that as a result of numbness in his fingers he 
did not feel the entry or exit of the nail. 

An August 1992 private MRI report noted that the veteran 
complained of neck pain and numbness on the left.  The 
impression was mild cervical spondylosis with mild 
degenerative disease at C3-4, C4-5, and C5-6.

An April 1995 letter from the veteran's private physician to 
a neurologist reported that the veteran complained of 
problems with his left upper extremity.  He reported that he 
had begun noticing progressive loss of function in the left 
upper extremity 3 years prior.  The veteran was noted to have 
indicated that this was not associated with any pain.

An April 1995 consultation report from a private neurologist 
noted that the "clinical picture [was] one of monomelic or 
focal amyotrophy, which is often of obscure etiology."  An 
April 1995 private treatment note indicated that the veteran 
probably had a monomelic amyotrophy.  

Service personnel records indicate that the veteran was on 
ADT from August 5, 1995 to August 18, 1995.  A service 
medical record from this period of training noted that the 
veteran reported for an evaluation for light duty because of 
his left hand.  The physician noted extensive "wasting" of 
the muscle.  The veteran was to be evaluated by a private 
physician after his release from this period of training.

A February 1996 EMG report stated that the results suggested 
a chronic denervating and reinnervation process predominantly 
at the C8-T1 distribution on the left side.  The differential 
diagnosis included leading C8-T1 radiculopathy, lower trunk 
brachial plexopathy or localized neuronopathy as may be 
expected in a small syrinx.  The prolonged distal latency of 
the left median nerve, with a slow conduction velocity in the 
forearm, raised the possibility of an additional involvement 
of the median nerve.  The exact site of the involvement was 
difficult to determine as a result of the slowing of 
conduction in the forearm and the prolongation of distal 
latency.  The differential diagnosis was noted to include 
median conduction slowing from a very proximal lesion or a 
carpal tunnel syndrome with retrograde slowing of conduction.

A September 1996 VA treatment note reported a history of left 
ulnar or median nerve damage in the military.

VA treatment notes from May 1997 to September 1997 indicated 
that the veteran sought physical therapy for median nerve 
damage to the left arm.  A September 1997 VA treatment note 
reported that the veteran continued to seek treatment for his 
left hand and arm.  Evidence of atrophy and wasting was 
noted.  The physician indicated that an MRI would be 
conducted to rule out a cervical neck lesion versus monomelic 
amyotrophy.

A September 1997 private EMG report noted that there was 
electrical evidence of involvement of motor nerve roots or 
anterior horn cells on the left in the cervical region, with 
maximal involvement at C8-T1 levels and progressively less 
involvement at the C5-6 level.  The findings, were noted to 
be consistent with a diagnosis of monomelic amyotrophy.


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Active military, naval, or air service includes any period of 
ADT during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(22) and (24); 38 C.F.R. § 3.6(a).  Inactive 
duty training means, inter alia, duty other than full-time 
duty prescribed for Reserves or the National Guard of any 
state.  See 38 U.S.C.A§ 101(23); 38 C.F.R. § 3.6(d).  ADT 
(e.g., the annual 2-week training period) is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  See 38 C.F.R. § 3.6(c)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for monomelic amyotrophy.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
monomelic amyotrophy of the left hand and arm.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

In this instance, with the exception of an August 1995 
treatment record, there are no records indicating that the 
veteran was treated for complaints related to an injury of 
the left hand or arm during active duty or ADT.  The August 
1995 treatment record in and of itself does not serve as a 
basis for relating the veteran's current diagnosis to 
service.  This particular record indicates that the veteran 
sought an evaluation for a profile for physical training due 
to the symptoms of his left hand.  Other private treatment 
notes of record indicate that the veteran began to experience 
symptoms related to his current diagnosis in 1992.  There are 
no indications of record, nor has the veteran contended, that 
his current left hand and arm disorder is related to an 
injury sustained while on ADT.  The Board notes a 1996 VA 
treatment record noting a history of left ulnar or median 
nerve damage in the military.  However, no such injury is 
documented in either the veteran's active service medical 
records or those documenting his medical treatment during 
ADT.  In the absence of an inservice incurrence of disease or 
injury involving the left hand or arm, service connection for 
monomelic amyotrophy of the left and arm, on a direct basis, 
is denied.

As noted above, the veteran was not afforded a current VA 
examination.  However, a physician would review the same 
record as summarized below, which does not show any injury, 
or treatment episode susceptible to current evaluation, 
involving the left hand or arm during either active duty or 
ADT.  As such, the Board finds that obtaining a nexus opinion 
at this point in time is not warranted since it would be 
speculative, at best.  See 38 U.S.C.A. § 5103A(d)(nexus 
opinion necessary if needed to make a decision in the claim); 
Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his record of service shows that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection related to Agent Orange 
is not available.  See McCartt v. West, 12 Vet. App. 164 
(1999).

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
statutorily specified diagnosis consistent with Agent Orange 
exposure.  Significantly, the diagnosis of monomelic 
amyotrophy does not warrant service connection on a 
presumptive basis for exposure to Agent Orange under 38 
C.F.R. § 3.309.  Because such a diagnosis was excluded from 
the diseases for which presumptive service connection on the 
basis of Agent Orange exposure is warranted, the claim may 
not be granted on a presumptive basis.

The preponderance of the evidence is against the claim, and 
the doctrine of reasonable doubt does not apply.  38 C.F.R. 
§ 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection for Bilateral Hearing Loss

Factual Background

Service medical records indicate that the veteran's puretone 
thresholds at his March 1966 entrance examination were as 
follows:

 

The veteran's May 1970 separation examination report noted 
that the veteran's voice whisper test hearing levels were 
15/15 bilaterally.

Service personnel records indicate that the veteran's 
military occupational specialty during active duty was 
medical assistant.  He was awarded the Combat Action Ribbon 
and the Vietnam Service Medal with One Bronze Star and with 
the Fleet Marine Combat Operations Insignia.

Service personnel records note that the veteran served on a 
period of ADT from July 25, 1986 to August 16, 1986.  Service 
medical records from that period of ADT indicate that the 
veteran was hospitalized at a field hospital from August 12 
to August 16, 1986 due to an ear infection.


A November 1996 VA examination report noted puretone 
thresholds as follows:

 

Speech recognition scores were 98 percent in the left ear and 
94 percent in the right ear.  The veteran reported a history 
of hearing loss with the onset occurring around the time he 
was hospitalized in the 1980s for an ear infection 
accompanied by a high fever.  The veteran also indicated he 
had a history of middle ear infections beginning in 
childhood.  A positive history of military noise exposure was 
also noted.

A VA audiogram dated November 1997 noted puretone thresholds 
as follows:

 

Speech recognition scores were 96 percent bilaterally.

A June 1999 VA examination report noted that the veteran 
complained of hearing loss with the left ear worse than the 
right.  He also reported several episodes of disequilibrium 
lasting about 30 seconds.  The veteran reported a history of 
noise exposure in the military that included noises 
associated with combat and noises associated with 
helicopters, as he was frequently transported in and out of 
areas via helicopter.  The examiner reviewed audiograms done 
in November 1996 and 1997.  The examiner stated his 
impression that the veteran had "a significant history of 
noise exposure during his time in the military and has a 
sensorineural hearing loss."  He noted that the veteran had 
a history of ear infections occurring two to three times per 
year.  He concluded by saying the veteran "does have hearing 
loss with noise exposure and it would be reasonable to expect 
that his hearing loss has declined over the time that he has 
stated."

An April 2001 VA examination report noted puretone thresholds 
were as follows:

 

Speech recognition scores were 88 percent in the left ear and 
86 percent in the right ear.  The examiner noted that he had 
reviewed the veteran's claims folder, including audiology 
examinations conducted in November 1996 and 1997.  The 
veteran reported a gradual onset of hearing loss occurring 
about 20 years prior.  The veteran indicated that he had 
significant noise exposure in the military with no 
significant occupational or recreational noise exposure 
thereafter.  The veteran was also noted to have a history of 
ear infections involving both ears, including a severe 
infection in the late 1980s that required hospitalization.  
The examiner stated that that the veteran's hearing loss 
could be related to his middle ear pathology, specifically 
his ear infections.  The examiner went on to indicate that he 
could not express with any certainty whether the veteran's 
hearing loss could be related to his military noise exposure.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  If an organic neurological 
disorder, including sensorineural hearing loss, is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. § 1112, 1133 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for bilateral hearing loss.  The veteran currently 
has a level of hearing loss that is considered a disability 
for VA compensation purposes.  His auditory threshold is 40 
decibels or greater in one frequency in the left ear and at 
three frequencies in the right ear and speech recognition 
scores are less than 94 percent bilaterally.  See 38 C.F.R. 
§ 3.385.

The question of whether the veteran's current hearing loss 
had its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The veteran 
was hospitalized during a period of ADT, in August 1986, for 
an ear infection.  The history supplied by the veteran, which 
is supported by the record, is that hearing loss began 
approximately around the time of this hospitalization, or 
shortly thereafter.  The April 2001 VA examiner specifically 
noted that the veteran's ear infections could be a factor in 
his present hearing loss.  As such, there is a reasonable 
doubt as to whether the veteran's hearing loss was incurred 
as a result of the ear infection for which he was 
hospitalized while on ADT in August 1986.  The Board notes 
that the record also indicates a history of ear infections 
back to the veteran's childhood.  However, hearing loss was 
not noted after prior ear infections, such problems were not 
noted until after the August 1986 hospitalization.

The Board also notes that the June 1999 VA examiner relates 
the veteran's hearing loss to noise exposure during active 
service.  While, as noted above, service connection may be 
granted on the basis that the veteran's hearing loss was 
incurred after, or aggravated by, an August 1986 ear 
infection, the June 1999 VA examiner's opinion, coupled with 
the documented exposure to acoustic trauma during active 
military service, further serves to raise a reasonable doubt 
in favor of the veteran's claim.  According, service 
connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for monomelic amyotrophy of 
the left hand and arm, to include as secondary to Agent 
Orange exposure is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



